Citation Nr: 0509309	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  04-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 1970 
and from July 1973 to July 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St Louis, Missouri.


FINDINGS OF FACT

1.  The veteran was denied service connection for pes planus 
in January 1990; he was notified of the decision, but he did 
not appeal.

2.  The evidence received since the January 1990 decision, 
when considered by itself, or in the context of the entire 
record, does not relate to a fact unestablished by the 
previously available record that is necessary to substantiate 
the claim for service connection.

CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for pes planus has not 
been received.  38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains that he is entitled to service 
connection for bilateral pes planus that was aggravated by 
his military service.

Under the law, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
active military duty or aggravation of a preexisting injury 
or disease resulted from active military duty.  38 U.S.C.A. 
§§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

The veteran originally submitted a claim of entitlement to 
service connection for bilateral pes planus in August 1989.  
The claim was denied by the RO in January 1990.  Notice of 
the decision and of appellate rights was provided in February 
1990.  The veteran did not submit a notice of disagreement 
(NOD) and the decision became final.  38 C.F.R. §§ 19.129, 
19.192 (1989); 38 C.F.R. §§ 20.302, 20.1103 (2004).  As a 
result, service connection for pes planus may now be 
considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a) (2004), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1990 
decision consisted of two of the veteran's DD214 forms and 
the veteran's service medical records (SMRs).  

Service medical records for the period from April 1966 to 
April 1989 were associated with the claims file.  The 
veteran's pes planus was noted on his entrance examination 
report dated in April 1966.  No mention of pes planus was 
made on his separation examination report dated in February 
1970.  The veteran's reenlistment examination report dated in 
March 1973 notes that the veteran had pes planus.  A March 
1979 treatment report noted that the veteran had pes planus 
that was more painful on the left than the right.  He was 
fitted with orthotics at that time.  The veteran's pes planus 
was also noted on a triennial examination dated in July 1987.  
A treatment note dated in August 1987 also noted pes planus 
but did not indicate that the veteran received any treatment 
for it.  

The veteran's claim for service connection for pes planus was 
denied in January 1990.  The basis of the denial was that the 
veteran's pes planus existed prior to service and that there 
was no evidence of any permanent aggravation during his 
military service.

The veteran submitted an application to reopen his claim for 
service connection in October 2002.  Evidence received since 
the January 1990 rating decision consists of VA outpatient 
treatment reports dated from January 2002 to June 2002 and 
private treatment records from A. Wieman, D.P.M., of 
Footcare, Inc., dated in March 2002 and April 2002 and 
private treatment records from Associated Medical Arts dated 
in February 2002 and May 2002.  

The VA treatment records are new in that they were not of 
record before.  However, they are not material.  The records 
show that the veteran had bilateral plastic foot orthotics 
which had broken down and needed replacement.  His previously 
diagnosed pes planus was noted and it was reported that his 
gait was normal and he had adequate passive and active range 
of motion.  His skin was intact without breakdown.  The 
veteran was seen for the replacement of his orthotics and he 
did not report any current symptoms or problems resulting 
from pes planus.  

The private treatment records are new in that they were not 
of record before.  However, they are not material.  The 
records do not show any history, complaints or treatment for 
pes planus.  The records show that the veteran was diagnosed 
with plantar fasciitis and treated for the same.  There is no 
diagnosis of any current disability relating to pes planus, 
or any mention of the onset of pes planus.

The evidence received since January 1990 is such that is does 
not raise a reasonable possibility of substantiating the 
veteran's claim.  The claim for pes planus was denied in 
January 1990 because there was no objective evidence of any 
permanent aggravation during his military service.  The 
veteran has not submitted any evidence beyond that which 
shows he still has pes planus.  In other words, the newly 
received evidence merely shows what was known previously-
that the veteran has pes planus.  It does not address the 
question of onset or aggravation of the disability.  
Consequently, none of the newly received evidence raises a 
reasonable possibility of substantiating the underlying 
claim.  In the absence of new and material evidence the 
veteran's claim is not reopened.

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

There is no evidence or information needed to complete the 
veteran's application.  The veteran has submitted the 
necessary evidence to show that he is seeking to reopen a 
previously denied claim of service connection for pes planus.

The veteran submitted his current claim in October 2002.  The 
RO wrote to the veteran in March 2003 and notified him of the 
evidence/information needed to substantiate his claim and 
establish service connection.  He was told what VA would do 
in the development of his claim and what he should do to 
support his contentions.  He was further informed what 
actions the RO had already taken to develop his claim.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the private 
medical records were provided by the veteran in developing 
his claim.  The veteran's case was reviewed by a Decision 
Review Officer (DRO).  The veteran has not alleged that there 
is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Given that new and material evidence has not been 
received, the Board finds that VA has complied with the duty-
to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)-(e) (2004).  This is especially so given 
that the Board does not have jurisdiction to act further with 
respect to the claim, at least not until new and material 
evidence is received.  Barnett, supra.  


ORDER

The application to reopen a claim of service connection for 
pes planus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


